internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------------------- ----------------------------------- ------------------------------------ ------------------------------------- in re --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-104372-07 date date --------------------------- ------------------------------------ ----------------------------------- ----------------------------------------------------------------- -------------------------- ------------------- legend legend decedent spouse trust court date date dear ------------- this is in response to a letter dated date submitted by your personal representative and subsequent correspondence requesting rulings under sec_61 sec_643 sec_661 sec_662 sec_1001 sec_1015 sec_1223 sec_2036 sec_2037 sec_2038 sec_2501 and sec_2601 of the internal_revenue_code the facts submitted and the representations made are as follows decedent died on date a date prior to date pursuant to the terms of his will a testamentary_trust trust was established for the benefit of his spouse spouse and issue article seventh of the will provides that one-half of the residue of decedent’s estate is to be held in trust article seventh paragraph a provides that net_income is to be distributed to spouse for her lifetime article seventh paragraph b provides that upon spouse’s death net_income is to be distributed in quarterly installments to decedent’s children in equal shares for their lifetimes article seventh paragraph c provides that upon the death of one of decedent’s children leaving lawful issue the net_income payable to the deceased child is to be paid to the child’s lawful issue equally per stirpes for the remaining trust term article seventh paragraph d provides that if a child dies and is not survived by lawful issue or if the surviving lawful issue of a deceased child dies prior to the termination of trust then the net_income to which such child or lawful issue of a deceased child would have been entitled shall be paid to decedent’s surviving children and the lawful issue of any deceased children per stirpes in equal shares for the remaining trust term if decedent is not survived by children or descendants or all of the surviving children and descendants die prior to the termination of trust then the trust estate is to be paid one- half to decedent’s next of kin per stirpes and one-half to spouse’s nieces and nephews and the lawful issue of any of spouse’s deceased nieces and nephews per stirpes article seventh paragraph f provides that trust is to terminate years after the death of the last to die of decedent’s children upon termination the trust estate is to be paid free of trust to decedent’s then lawful issue in equal shares per stirpes article eighth provides that trust shall have three trustees two individual trustees and one corporate trustee on date court entered an order contingent upon the internal_revenue_service issuing favorable rulings with respect to the issues presented in this request the order stated that trust would be divided into three trusts one each for the benefit of decedent’s three children and their respective issue the order provided that each asset of trust will be divided pro-rata among the three separate trusts in accordance with the fractional interest of each trust except to the extent necessary to avoid fractional shares or unreasonably small interests the trustees of trust have represented that the order will be modified to provide that each asset of trust will be divided pro-rata among the three separate trusts in accordance with the fractional interest of each trust the terms of each successor trust are substantially the same as the terms of trust trustees have requested the following rulings the proposed division of trust will not result in a loss of exempt status for generation-skipping_transfer gst tax purposes for trust or any successor trusts the proposed division of trust will result in the successor trusts being treated as separate trusts under sec_643 the proposed division of trust will not result in trust the successor trusts or any beneficiary thereof realizing income gain_or_loss under sec_661 or sec_662 the proposed division of trust will not result in trust the successor trusts or any beneficiary thereof realizing gain_or_loss under sec_61 and sec_1001 the adjusted_basis of the assets received by the successor trusts from trust will be the same as the adjusted_basis of the assets when held by trust pursuant to sec_1015 the holding periods for the assets received by the successor trusts from trust will be the same as the holding periods for such assets by trust pursuant to sec_1223 the proposed division of trust will not cause any portion of trust’s assets to be includible in the gross_estate of the beneficiaries of trust or the successor trusts pursuant to sec_2036 sec_2037 or sec_2038 the proposed division of trust will not constitute a transfer by any beneficiary of trust or the successor trusts that will be subject_to tax under sec_2501 law and analysis ruling ruling_request falls within the purview of sec_3 of revproc_2007_3 2007_3_irb_1 which states in relevant part that a ruling will not be issued under sec_2601 in a factual scenario similar to a factual scenario set forth in one or more of the examples contained in sec_26_2601-1 of the generation-skipping_transfer_tax regulations accordingly a ruling on this request will not be issued ruling sec_643 provides that two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax upon division of trust into the successor trusts each of the successor trusts will have different primary beneficiaries therefore based on the facts submitted and the representations made we conclude that the successor trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based upon the facts submitted and the representations made we conclude that because the creation of the successor trusts is a modification of trust for federal_income_tax purposes the successor trusts are treated as a continuation of trust therefore the transfer of assets from trust to the successor trusts will not be treated as a distribution or termination under sec_661 and will not result in the realization by trust the successor trusts or by any beneficiary of trust or the successor trusts of any income gain_or_loss ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite based upon the facts submitted and the representations made and provided court revises the order to provide for the pro-rata division and distribution of each and every trust asset to the successor trusts we conclude that it is consistent with the supreme court's opinion in cottage savings to find that when trust is divided into three successor trusts and the assets distributed into the successor trusts on a pro-rata basis the division does not result in the realization or recognition of gain_or_loss moreover even though the modified order will change the terms governing who will serve as trustees the legal entitlements and interests of the beneficiaries of each of the separate successor trusts will not differ materially in_kind or extent from their interests in trust accordingly no gain_or_loss is recognized on the partition of trust for purposes of sec_61 or sec_1001 by trust by any of the three successor trusts or by any beneficiary of those trusts see revrul_56_437 ruling sec_5 sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in this case based upon the facts submitted and the representations made and provided the court order is modified to provide that all of trust’s assets are divided pro- rata among the successor trusts we conclude that because neither sec_61 nor sec_1001 applies to the proposed transaction the basis of the assets for each of the successor trusts will be the same as trust’s basis in the assets at the time of the transfer ruling under sec_1223 and sec_1_1223-1 in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person therefore because under sec_1015 the basis of the assets received by the successor trusts is the same as the basis of those assets in the hands of trust at the time of the transfer we conclude based upon the facts submitted and the representations made and provided the court order is modified to provide that all of trust’s assets are divided pro-rata among the successor trusts that pursuant to sec_1223 the holding periods of the assets held by the successor trusts will include the holding periods of the assets when the assets were held by trust ruling sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of death of all property real or personal tangible or intangible wherever situated sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise if - possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death in this case trust was irrevocable on the date it was created decedent did not retain a reversionary_interest in trust and did not retain any power to change the disposition of the trust estate accordingly based upon the facts submitted and the representations made we conclude that the proposed division of trust will not cause any portion of trust’s assets to be includible in the gross_estate of the beneficiaries of trust or the successor trusts pursuant to sec_2036 sec_2037 or sec_2038 except to the extent of property that is distributed to a beneficiary and remains in the beneficiary’s estate at the date of death ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made and provided the court order is modified to provide that all of trust’s assets are divided pro-rata among the successor trusts we conclude that the proposed division and pro-rata distribution of trust into three successor trusts will not constitute a transfer of property by the beneficiaries of trust or any successor trust subjecting them to the gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman senior technician reviewer passthroughs special industries enclosures copy for sec_6110 purposes cc
